Title: Notes of Proceedings in the Continental Congress, 7 June–1 August 1776
From: Jefferson, Thomas
To: 


                    
                        
                            [7 June to 1 August 1776]
                        
                        Editorial Note
                        Jefferson’s extraordinarily graphic account of the debates and proceedings in Congress during two critical months in the summer of 1776 is perhaps the best single source of information concerning the movement toward independence and the formation of the Articles of Confederation, not even excepting the similar notes made by John Adams (Works, ii, 485–502; also JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., vi, 1071–83). Nevertheless, its claim to contemporaneity and even to accuracy in respect to the account of the signing of the Declaration of Independence has been challenged by Ford, Hazelton, and other careful scholars. For this reason it is essential that the manuscript and the facts surrounding it be examined in some detail.
                        The text of the Notes of Proceedings (hereafter referred to as Notes) as here presented was inserted by Jefferson in the manuscript of his Autobiography; all previous editors of Jefferson’s papers have printed it with the Autobiography at the place where Jefferson inserted it (TJRThomas Jefferson Randolph, ed., Memoir, Correspondence, and Miscellanies, from the Papers of Thomas Jefferson, Charlottesville, 1829, 4 vols., i, 10–29; HAWHenry A. Washington, ed., The Writings of Thomas Jefferson, Washington, 1853–1854, i, 12–35; Ford, i, 18–47; l & b, i, 17–53). However, it now seems clear that Jefferson’s insertion was an afterthought, and it is felt that the Notes would not only serve to illuminate the events of 1776 better but would also be more accurately understood if presented independently.
                        Jefferson’s Autobiography, begun 6 Jan. 1821 and closed, or rather suspended, 29 July 1821, is a MS of 90 leaves, all versos being blank save three; however, Jefferson numbered only the alternate leaves and counted blank versos in his pagination. After he had written the MS and numbered its pages, he inserted the 20-page MS of the Notes. At present this insertion lies between leaves [19–20] and 21–[22], but Jefferson probably placed it between leaves 21–[22] and [23–24]. For page [23], which is only half-filled, is not a continuation of page 21 but of the last page of the Notes, and it contains no mention of the Declaration of Independence. It is, therefore, a substitute for a cancelled leaf which must have briefly summarized the proceedings on both the Declaration and the Articles of Confederation, a summarization rendered superfluous by the much more detailed account supplied with the insertion of the  Notes. This supposition is further supported by the evident fact that Jefferson made an effort to keep the various events of his Autobiography in proportion (see his statement at the conclusion of the account of the French Revolution, Ford, i, 147). A one-or two-page account of the Declaration would have conformed to the plan of the whole, but the 20-page insertion of the Notes threw it greatly out of scale. Jefferson did not explain this disproportionate amount of detail as he did in the case of his account of the French Revolution; nevertheless, there must have been some compelling cause for his action in deleting a brief account and in substituting therefor an extended one, particularly since it was done after the Autobiography had already covered the events of 1776.
                        That compulsion would be better understood, perhaps, if it were known at what date the insertion of the Notes was made. The most that can be said, however, is that the insertion followed the completion of the Autobiography. It is a plausible assumption that the insertion took place at the time of the renewed discussions of the authorship and signing of the Declaration of Independence between 1822 and 1825 and that it was caused by the rather partisan efforts to depreciate Jefferson’s claim to sole authorship. Obviously Jefferson was not moved to insert the Notes in the Autobiography because of the differences of opinion over the question of the signing of the Declaration on 4 July 1776, for that question had been publicly agitated since 1817 and Jefferson had in 1819 given a detailed account of the matter, basing this account on the Notes (TJ to Samuel A. Wells, 12 May 1819). The same subject came up again when he purchased a copy of the newly published Secret Journals of Congress (see postscript to letter to Wells, added 6 Aug. 1822). If the agitation of the question of the signing on 4 July had not been sufficient cause to induce Jefferson to make the insertion in 1821, when it had been brought to his attention four years earlier, it seems unlikely that the revival of the question in 1822 would have caused him to do it.
                        But the question of Jefferson’s authorship of the Declaration was something that touched his sensitive feelings more deeply. In 1822 at least two Federalist newspapers, the Philadelphia Union and the Federal Republican, sought “to deprive Mr. Jefferson of all credit for originality in drawing up the Declaration of Independence” (Hazelton, Declaration of Independence, p. 350–1). This Jefferson could probably have accepted with equanimity, for he had been subjected to much worse from Federalist newspapers. But the following year at Salem, Mass., Timothy Pickering delivered a Fourth of July oration in which he endeavored to depreciate Jefferson’s role as author, employing for that purpose a letter written by John Adams which seemed to support Pickering’s views. This brought the matter into public view in a manner which Jefferson could not ignore. He wrote soon afterwards to James Madison, expressing some skepticism concerning the accuracy of Pickering’s use of statements by Adams and giving Madison an account of the drafting of the Declaration, basing this account upon “written notes, taken by myself at the moment and on the spot” (TJ to Madison, 30  Aug. 1823). It seems plausible to assume, in the absence of exact evidence, that this discussion of the question of Jefferson’s part in the drafting of the Declaration may have provided the stimulus that caused him to insert the Notes in the Autobiography. The insertion may possibly have occurred then or later, for the question continued to be discussed down to 1825; but there appears no valid reason for assuming that it took place earlier.
                        The manuscript of the Notes is not the same as “written notes, taken… at the moment and on the spot”; Jefferson may actually have had such original notes when he wrote to Madison. If so, they are not now known to be extant. The difference between these original memoranda and the Notes is explained by a slip of paper pasted onto page 12 of the Notes and bearing five lines on the recto and four on the verso in Jefferson’s hand:
                        “the Declaration thus signed on the 4th. on paper was engrossed on parchment, & signed again on the 2d. of Aug. Some erroneous statements of the proceedings on the declaration of independance having got before the public in latter times, Mr. Samuel A. Wells asked explanations of me, which are given in my letter to him of May 12. 19. before and now again referred to. I took notes in my place while these things were going on, and at their close wrote them out in form and with correctness and <this and> from 1. to 7. of the two preceding sheets are the originals then written; as the two following are of the earlier debates on the Confederation, which I took in like manner.”
                        This statement is of first importance for establishing the date and dependability of the Notes, but before its value as evidence can be properly assessed, it becomes necessary to clarify the character of this insertion within an insertion. Obviously the slip was written after 1819. Hazelton (p. 594) is of the opinion that it “was penned at, or soon after, the time of writing the letter to Wells” (TJ to Wells, 12 May 1819). This is possible, but Jefferson’s allusion to that letter (“before and now again referred to”) indicates that some interval had elapsed. The allusion is not clear, ‘but it is certain’ that, at the time of writing the slip, Jefferson had made some earlier reference to the letter to Wells. At any rate, there is evidence in the slip itself that it was inserted in the Notes before the Notes were inserted in the Autobiography. This is to be found in the middle part of the final sentence, which originally read “this and the two preceding sheets are the originals” (the reference to sheets is made clear by the fact that the Notes consisted of five sheets or signatures of four pages each; the slip was attached to page 12 of the middle sheet; hence the correctness of the reference to the two preceding and the two following sheets). However, Jefferson struck out the words “this and” and interlined the words “from 1. to 7. of.” It seems plausible to assume from this that the Notes were not paged until this correction was made and that the pagination was inserted to avoid confusion, a confusion which could have been created only by the intermingling of the sheets of the Notes with some other group of sheets such as those of the Autobiography; hence the likelihood that the pagination was made at the time of the insertion and that the slip, therefore, was written originally  at some time before the insertion. Another point needs to be noted about the slip: the first sentence, penned in a smaller hand, was obviously added after the slip had been written with the beginning words “Some erroneous statements …”; Hazelton is of the opinion that this addition was made 6 Aug. 1822 (p. 594), for the very plausible reason that the reference to the signing of the paper copy of the Declaration is to the same effect as the postscript that Jefferson added on that date to his file copy of the letter to Wells of 12 May 1819.
                        The real significance of the slip, however, lies in Jefferson’s categorical statement that “I took notes in my place while these things were going on, and at their close wrote them out in form and with correctness and from 1. to 7. of the two proceeding sheets are the originals then written.” Ford has thrown grave doubt upon the accuracy of this assertion (I, 47); Hazelton and others have agreed with Ford’s opinion in more or less degree. At the conclusion of the Notes in his edition, Ford (I, 47) makes this statement: “Here end the notes which Jefferson states were taken ‘while these things were going on, and at their close’ were ‘written out in form and with correctness.’ Much of their value depends on the date of their writing, but there is nothing to show this, except negative evidence. The sheets were all written at the same time, which makes the writing after Aug. 1, 1776; while the misstatements as to the signing, and as to Dickinson’s presence, would seem almost impossible unless greater time even than this had elapsed between the occurrence and the notes. The MS. is, moreover, considerably corrected and interlined, which would hardly be the case if merely a transcript of rough notes.” Hazelton agrees with the implication here that in a critical passage Jefferson relied upon memory and with the statement that there is no evidence to show when the Notes were written “in form and with correctness” (p. 204–5, 422, 594). Both agree that the misstatements are in fact misstatements. If this is correct, then Jefferson’s assertions in the Notes are indeed open to question. Hence the necessity for examining (1) the opinion that there is no evidence of date attached to the Notes and (2) the “misstatements” that caused doubt to arise in the first place.
                        First, as to the question of evidences of date, there is no room for doubt that the Notes were written before 1 June 1783. It is true, as Ford observes, that the MS of the Notes is “considerably corrected and interlined.” But this fact, far from casting doubt on the contemporary nature of the Notes as Ford implies, is the essential evidence for establishing the terminal date after which the Notes could not possibly have been written. Ford was led to this erroneous inference, no doubt, by a misreading of Jefferson’s statement on the slip. That statement does not assert, as Ford seemed to think, that the Notes were “merely a transcript of rough notes.” On the contrary, Jefferson seems rather explicit in his explanation that the notes taken during the debates were, at the close of the proceedings, employed as the basis for writing “them out in form and with correctness,” not for the purpose of transcription.
                        Many of the corrections and interlineations were made before 1 June 1783, when Jefferson sent a copy of the Notes to Madison (see notes  following this document); some bear evidence of having been made at the time of the transcription; others indubitably were made much later, perhaps during the years 1819–1825. In short, we are dealing here with an overlay of corrections and additions precisely similar to that which occurred in the first page of Jefferson’s First Draft of the Virginia Constitution and in the “Rough draught” of the Declaration of Independence. Just as the Third Draft of the former and Adams’ Copy of the latter provided the dividing line for separating the earlier and the later additions in each case, so the presence of the Madison copy of the Notes provides a dividing line for separating the corrections and additions made prior to 1 June 1783 from the overlay made subsequent to that date. The textual notes given below will point out every example of corrections made after the Madison copy was drawn off; the italicized words in angle brackets in the text of the Notes, representing deletions, will show at a glance what corrections were made prior to 1 June 1783. It may be safely assumed that the Madison copy suffered no such sophistication subsequent to 1783 as did the Notes from which it was taken and which remained in Jefferson’s hands.
                        This terminal date of 1 June 1783 definitely removes the Notes from the suspicion of having been, at least in part, dependent upon an older man’s memory. But may we accept Jefferson’s statement that the Notes were written “in form and with correctness” at the close of debates, meaning thereby soon after 1 Aug. 1776? Ford and Hazelton think not, chiefly because of inability to reconcile with accepted views Jefferson’s categorical assertion about the signing of the Declaration of Independence on 4 July 1776, an assertion which the general consensus of historical opinion has rejected. Ford expresses no opinion as to the date at which the Notes may have been written. Hazelton thinks that the writing took place after Jefferson retired from Congress, but he does not specify whether this means after he retired in 1776 or in 1784 or indeed at what period after retirement the rewriting of the original notes took place. Though both knew of the existence of the Madison copy and made use of it, neither recognized its importance in establishing a terminal date. Each concluded that Jefferson had written the Notes at a later period than he asserted because of his “misstatement” about the signing of the Declaration on 4 July. It is noteworthy that, except for this and the implied assertion by Jefferson as to Dickinson’s presence in Congress on 4 July, neither impugns Jefferson’s testimony as given in the Notes in respect to any other single important statement of fact or opinion. Before examining the criteria by which they measure Jefferson’s accuracy on this point, it is worth noting that the Notes, taken as a whole, are so explicit, so detailed, so capable of being checked and verified by other reliable sources, that we must inescapably conclude (as indeed Hazelton does) that the MS was written from notes taken “while these things were going on.” In view of this, it is evident that the standards by which any part of Jefferson’s generally unimpeachable contemporary account are to be challenged must be of equal if not superior validity.
                        But just how contemporary were the Notes? There is no evidence  other than Jefferson’s statement on the slip written after 1819 to show that the original notes were put in form at the close of the debates on the Declaration and the Articles of Confederation. But since it is possible to narrow the dates of the Notes to the period from 1 Aug. 1776 to 1 June 1783, the task of attempting to ascertain the accuracy of Jefferson’s statement is relatively simplified. The first and most important fact to be observed is that Jefferson fully realized the historic significance of the act of separation from the British Empire and of drafting the justification for that separation as well as stating the political ideals of the new nation. If proof of this were needed it is to be found not only in his entire career, guided as it was by constant reference to the leading principles then stated, but also in the numbers of copies of the Declaration “as originally written” that he found time to make and send to distant friends during the busy days of July; in the fact that he found time during June and July—two of his busiest months in Congress—to make such detailed notes of proceedings and debates; in his incorporating the text of his draft of the Declaration in the Notes—all evidences of his pride in the authorship of this statement of national ideals; finally, in the care that he took in putting the Notes “in form and with correctness,” a style which, whether intended for publication or not, could easily have been put to press without further alteration. In 1787 Jefferson wrote of the nine-hour debate on 1 July “during which all the powers of the soul had been distended with the magnitude of the object” (TJ to the Editor of the Journal de Paris, 29 Aug. 1787). If the magnitude of the object made such an impression on him and if he had intended from the beginning to make full and exact notes of these momentous transactions, what motive could explain his deferring the putting these notes in form? The pressure of business in Congress might have deprived him of the time necessary to make these copies, but he was fully as preoccupied with the affairs of Virginia from Oct. 1776 to the summer of 1781 as he was during July of the former year. During the early part of July 1776 he was arduously engaged in the affairs of the army in Canada and with the debates on the Articles of Confederation—far more so than in the following months when he was preparing to return to Virginia—yet this preoccupation did not prevent him from making at least six copies of the Declaration to send to friends during the busy days of early July. Jefferson, as Adams said, was always “prompt and explicit” in the Congress and throughout life he conducted business, especially paper work, with dispatch and efficiency. It seems plausible to assume, therefore, that, especially during Aug. 1776, Jefferson had as full an opportunity to put his rough notes in form as he had at any other time prior to 1781. In the absence of evidence to the contrary, it would seem reasonable to conclude that Jefferson’s statement as to the Notes being put in form at the close of debate should be given much weight, particularly in view of the high degree of trustworthiness of the document as a whole.
                        But, according to the general view, there is evidence to the contrary: the evidence lies in Jefferson’s statement in the Notes that “The declaration  was reported by the commee., agreed to by the house, and signed by every member present except Mr. Dickinson.” This statement, Ford and Hazelton agree, could scarcely have been written except from memory and after a greater interval than Jefferson claimed for the writing of the Notes, since (1) the Declaration of Independence was not signed on 4 July and since (2) Dickinson was not present.
                        To take up the second item first, it is necessary only to point out the fact (with which Hazelton agrees) that the word “present” in Jefferson’s statement was not in the Madison copy of the Notes, was not in the letter of 1787 to the Editor of the Journal de Paris (which was certainly based on the Notes), and was interlined in the letter to Wells in 1819 and therefore presumably interlined in the Notes at the same time. Up to 1819, then, what Jefferson had said in the Notes was that the Declaration was signed on 4 July by every member except Mr. Dickinson; this is very different from an assertion that Dickinson was or was not present. The fact of Dickinson’s presence or absence, then, cannot be regarded as valid evidence for discrediting Jefferson’s statement about the date of the Notes. By 1819 Jefferson’s interlineation of the word “present” indubitably caused him to make from memory what Ford called a “misstatement”; but we are concerned here with plausible or provable misstatements in the Notes as the text stood prior to 1 June 1783, not thereafter.
                        Yet there remain two most troublesome items in Jefferson’s statement; first, that the Declaration was signed 4 July; second, that it was signed by “every member.” Again to consider the second point first, did Jefferson mean every member who was duly elected and actually serving in Congress at the time? Did he mean the same members who signed the engrossed parchment copy of the Declaration on 2 Aug.? Hazelton has accumulated a vast amount of information from many sources tending to show where each member was on 4 July, what his status was, whether or not it was possible for him to have signed on that day, and indicating which of those who signed the engrossed copy on 2 Aug. might have or could not have signed on the earlier date (Hazelton, Declaration of Independence, p. 193–219, 495–543). The result is inconclusive. It only establishes, with some doubtful exceptions, a list of members who could have signed a copy of the Declaration on 4 July. In the absence of such a copy dated or datable on 4 July we cannot know precisely what members Jefferson had in mind, whether those legally qualified or those actually present. The question is a baffling one in any case and is made more so by the situation of the New York delegates, who were so bound by instructions that they could not vote on the question on 2 July and who, though present, could not have voted for or signed the Declaration on 4 July. Jefferson in 1819 got around this major difficulty by saying that, when the New York instructions were changed, the New York delegates signed on 15 July. This statement has the appearance of being based on the transactions reported in the Journals of Congress on that day, where, of course, no mention is made of signing though the authorization of the New York Convention for their delegates to concert in the act of independence was presented  (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., v, 560; TJ to Wells, 12 May 1819). Nevertheless, a copy of the Journals of Congress (Philadelphia: Aitken, 1777) in the New York Public Library contains a marginal note in the handwriting of Charles Thomson listing the names of four New York delegates, and opposite these names is the following: “signed July 15.” This marginal note was obviously written late in Thomson’s life (Hazelton, p. 207–8), but it was the considered statement of the usually reliable Secretary of Congress.
                        Finally, was the Declaration signed on 4 July? The question appears rhetorical in view of the general consensus of historical opinion that a negative answer is the only valid one. That opinion is supported by impressive reasons, which may be summarized as follows: (1) neither the Rough Journal, the Corrected Journal, nor the Secret Journal of Congress, which were the only ones kept by Thomson at that time, contains any mention of a signing; (2) the printed broadside of the Declaration wafered into the Rough Journal contains no names except those of Hancock and Thomson, both printed; (3) no signed copy dated or datable on 4 July is known to be in existence; (4) on 9 July 1776 John Adams wrote that “As soon as an American Seal is prepared, I conjecture the Declaration will be subscribed by all the members”; (5) Elbridge Gerry wrote on 21 July 1776: “Pray subscribe for me the Declaration of Independence if the same is to be signed as proposed”; (6) the New York delegates were not authorized to sign on 4 July and could not have done so; (7) no contemporary letters are known to be extant by members of Congress stating categorically that a copy of the Declaration was signed on that date; (8) had such a signing taken place, it is difficult to conceive of the neglect and disappearance of such a cherished document, particularly in view of such expressions as those in the letters of Adams and Gerry indicating a desire to transmit to posterity signal evidence of assent to the great decision; (9) the Journals of Congress for 4 July merely require that the Declaration “be authenticated and printed,” whereas the entry for 19 July requires that the Declaration “be fairly engrossed on parchment … and … signed by every member of Congress” (Hazelton, Declaration of Independence, p. 193–219, 495–543; Burnett, Letters of Members, I, p. 528–32; Charles Warren, “Fourth of July Myths,” WMQWilliam and Mary Quarterly, 3d ser., ii [1945], 242–8).
                        These impressive reasons are all but overwhelming proof that Jefferson was mistaken. Yet it must be observed that every single one of these proofs is merely negative. No member of Congress ever stated in so many words that a Declaration was not signed on 4 July, except for the statement of Thomas McKean in 1813. But McKean’s account was made from memory, is charged with a number of glaring errors in other respects, and cannot be compared with the general accuracy of Jefferson’s Notes.
                        Opposed to these negative reasons there is only Jefferson’s statement in the Notes, though in later years both Franklin and Adams (the latter repeatedly; see Burnett, Letters of Members, I, p. 531) did casually refer to the signing of the Declaration on 4 July, references which must  not be regarded, however, as considered comments addressed to the specific question. Hazelton, recognizing the high degree of accuracy of the Notes considered as a whole, resolved the difficulty by assuming that the words “signed by every member” may not have been intended by Jefferson to be controlled by the words “in the evening of the last” (4 July) and that, putting his rough notes in form at a later date and certainly after the signing on 2 Aug., Jefferson may merely have intended his brief summary of these proceedings to apply to the whole process from the adoption on 4 July to the signing on 2 Aug. This seems a valid and plausible interpretation.
                        But is it the only one? We now know that the Report of the Committee of Five of 28 June, submitting the text of the Declaration to Congress, has disappeared (Boyd, Declaration of Independence, 1945, p. 40–1). It is at least possible to suppose that this copy may have borne the signatures of those who were in Congress on 4 July and even of those delegates from New York on or after 15 July. The fact of the disappearance of this copy of the Declaration of Independence certainly invalidates one of the strongest of the negative reasons given above, namely, that if a copy had been signed on 4 July “great care would no doubt have been taken to preserve it” (Burnett, Letters of Members, I, p. 531). On the contrary, it may be that the strong desire among members of Congress to sign the document, the very formal engrossing and signing on 2 Aug., and the existence of the official parchment copy bearing signatures may be advanced as reasons for both an informal signing on 4 July and for the disposal of a copy which, in respect to the number of signatures, was at variance with the engrossed and authorized copy. It is also possible to interpret the statements of Adams and Gerry as meaning that there had been an informal signing on 4 July; that some, perhaps for legal reasons or because of absence, had not signed; that it was therefore proposed to do the thing with more formality and hence the Declaration, by order of Congress, was to be engrossed and signed; and that Adams believed “all the members” would sign such a copy and Gerry, being absent, hoped someone would do it for him. For similar reasons the difference between the entries in the Journal of Congress of 4 July and 19 July can be plausibly explained, the former omitting any mention of signing perhaps because some had not, for one reason or another, desired such a personal record of treason; and the latter, by action of Congress, requiring members to sign. A significant fact which has been overlooked in previous discussions of this matter is that the final paragraph of the Declaration makes signing almost obligatory: “We, therefore … mutually pledge to each other our lives, our fortunes, and our sacred honour” was a solemn pledge which almost by definition required the formality of individual signatures. When these words were approved on 4 July the “several members” must have understood this to be so. The fact that the order to sign an engrossed copy was delayed until 19 July may be explained by the situation of the New York delegation and does not exclude the possibility of the signing of a paper copy on 4 July. It is also important to observe that, in at least one notable instance, a formal document was signed in more than one form  by the members; the engrossed Association of 1774 was signed by the several members and ordered to be printed; after which at least two and perhaps more of the printed copies were signed. These two copies are in NN and PHi; the copy in NN reveals the fact that the signing of the engrossed copy and of the printed copy resembled in certain respects the confused signing of the Declaration of Independence—Henry and Pendleton signed the engrossed copy but not the printed; six members signed the latter but not the former; and Rodney was absent at the original signing of the engrossed copy but his “name was written in by his order” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, I, 80–1). It is, therefore, plausible to assume that a similar procedure may have resulted in July 1776—that is, the signing of a paper copy on 4 July and the signing of an engrossed copy later.
                        Finally, it should be pointed out that Jefferson’s Notes were written at a much earlier date than has been generally supposed; neither Ford, Hazelton, nor Burnett points out that the Notes were written before 1783 or admits the probability that Jefferson may have been correct in stating that they were put “in form and with correctness” at the end of the debates. If, as is highly probable, Jefferson wrote the Notes in the late summer or early autumn of 1776, greater weight than has hitherto been accorded must be attached to his statement that “in the evening of the last … the declaration was … signed by every member.” Even so, the interpretation placed by Hazelton on these words would still be plausible and may indeed be the correct answer to the vexed question.
                        Nevertheless, on the basis of evidence thus far advanced—all of it negative and some of it demonstrably untenable—the question cannot be regarded as closed. On this great issue of independence, in which “all the powers of the soul had been distended with the magnitude of the object,” and on the precise details of its final resolution, no one was more acutely interested than Jefferson, and none recorded the procedure with such fullness and exactness. His testimony should not be discarded except on the basis of irrefragable proof of a positive nature. This has not yet been brought forth.
                        The text of this document has been reproduced with literal fidelity. All square brackets in the printed text are in the MS.
                        bibliographical note
                        The principal discussions of the question of the signing on 4 July 1776 are the following, arranged chronologically: Mellen Chamberlain, “The Alleged Signing of the Declaration of Independence, July 4, 1776,” Mass. Hist. Soc., Procs., 2d ser., I (1884–1885), 272–98; P. L. Ford, Writings of Thomas Jefferson, i (1892), 28–9; Herbert Friedenwald, The Declaration of Independence (1904), ch. vi; John H. Hazelton, The Declaration of Independence (1906), passim; E. C. Burnett, Letters of Members of the Continental Congress, i (1921), p. 528–38; Charles Warren, “Fourth of July Myths,” WMQWilliam and Mary Quarterly, 3d ser., ii (1945), 242–8.
                        
                    
                 
                    Notes of Proceedings in the Continental Congress
                    
                        [7 June to 1 August 1776]
                    
                    Friday

   
   In Congress.

 June 7. 1776. the Delegates from Virginia moved in obedience to instructions from their constituents that the Congress should declare that these United colonies are & of right ought to be free & independant states, that they are absolved from all allegiance to the British crown, and that all political connection between them and the state of Great Britain is & ought to be totally dissolved; that measures should be immediately taken for procuring the assistance of foreign powers, and a Confederation be formed to bind the colonies more closely together.
                    The house being obliged to attend at that time to some other business, the <resolution> proposition was referred to the next day when the members were ordered to attend punctually at ten o’clock.
                    Saturday June 8. they <resolution proposed was> <house> proceeded to take it into consideration and referred it to a committee of the whole, into which <it> they immediately resolved themselves, and passed that day & Monday the 10th. in debating on the subject.
                    It was argued by Wilson, Robert R. Livingston, <the two> E. Rutlege<s>, Dickinson and others.
                    That tho’ they were friends to the measures themselves, and saw the impossibility that we should ever again be united with Gr. Britain, yet they were against adopting them at th<at> is time:
                    That the conduct we had formerly observed was wise & proper now, of deferring to take any capital step till the voice of the people drove us into it:
                    That they were our power, & without them our declarations could not be carried into effect:
                    That the people of the middle colonies (<Pennsylvania> Maryland, <Dela> Delaware, Pennsylva., the Jersies & N. York) were not yet ripe for bidding adieu to British connection but that they were fast ripening & in a short time would join in the general voice of America:
                    That the resolution entered into by this house on the 15th. of May for suppressing the exercise of all powers derived from the crown, had shewn, by the ferment into which it had thrown these middle colonies, that they had not yet accomodated their minds to a separation from the mother country:
                    
                    That some of them had expressly forbidden their delegates to consent to such a declaration, and others had given no instructions, & consequently no powers to give such consent:
                    That if the delegates of any particular colony had no power to declare such colony independant, certain they were the others could not declare it for them; the colonies being as yet perfectly independant of each other:
                    That the assembly of Pennsylvania was now sitting above stairs, their convention would sit within a few days, the convention of New York was now sitting, & those of the Jersies & Delaware counties would meet on the Monday following & it was probable these bodies would take up the question of Independance & would declare to their delegates the voice of their state:
                    That if such a declaration should now be agreed to, these delegates must <now> retire & possibly their colonies might secede from the Union:
                    That such a secession would weaken us more than could be compensated by any foreign alliance:
                    That in the event of such a division, foreign powers would either refuse to join themselves to our fortunes, or having us so much in their power as that desperate declaration would place us, they would insist on terms proportionably more hard & prejudicial:
                    That we had little reason to expect an alliance with those to whom alone as yet we had cast our eyes:
                    That France & Spain had reason to be jealous of that rising power which would one day certainly strip them of all their American possessions:
                    That it was more likely they should form a connection with the British court, who, if they should find themselves unable otherwise to extricate themselves from their difficulties, would agree to a partition of our territories, restoring Canada to France, & the Floridas to Spain, to accomplish for themselves a recovery of these colonies:
                    That it would not be long before we should receive certain information of the disposition of the French court, from the agent whom we had sent to Paris for that purpose:
                    That if this disposition should be favourable, by waiting the event of <another> the present campaign, which we all hoped would be <favourable> succesful, we should have reason to expect an alliance on better terms:
                    That this would in fact work no delay of any effectual aid from such ally, as, from the advance of the season & distance of our situation,  it was impossible we could receive any assistance during this campaign:
                    That it was prudent to fix among ourselves the terms on which we would form alliance, before we declared we would form one at all events:
                    And that if these were agreed on & our Declaration of Independance ready by the time our Ambassadour should be prepared to sail, it would be as well, as to go into that Declaration at this day.
                    On the other side it was urged by J. Adams, Lee, Wythe and others
                    That no gentleman had argued against the policy or the right of separation from Britain, nor had supposed it possible we should ever renew our connection: that they had only opposed it’s being now declared:
                    That the question was not whether, by a declaration of independance, we should make ourselves what we are not; but whether we should declare a fact which already exists:
                    That as to the people or parliament of England, we had alwais been independant of them, their restraints on our trade deriving efficacy from our acquiescence only & not from any rights they possessed of imposing them, & that so far our connection had been federal only, & was now dissolved by the commencement of hostilities:
                    That as to the king, we had been bound to him by allegiance, but that this bond was now dissolved by his assent to the late act of parliament, by which he declares us out of his protection, and by his levying war on us, a fact which had long ago proved us out of his protection; it being a certain position in law that allegiance & protection are reciprocal, the one ceasing when the other is withdrawn:
                    That James the IId. never declared the people of England out of his protection yet his actions proved it & the parliament declared it:
                    No delegates then can be denied, or ever want, a power of declaring an existent truth:
                    That the delegates from the Delaware counties having declared their constituents ready to join, there are only two colonies Pennsylvania & Maryland whose delegates are absolutely tied up, and that these had by their instructions only reserved a right of confirming or rejecting the measure:
                    
                    That the instructions from Pennsylvania might be accounted for from the times in which they were drawn, near a twelvemonth ago, since which the face of affairs has totally changed:
                    That <sin> within that time it had become apparent that Britain was determined to accept nothing less than a carte blanche, and that the king’s answer to the Lord Mayor Aldermen & common council of London, which had come to hand four days ago, must have satisfied every one of this point:
                    That the people wait for us to lead the way <in this step>:
                    That they are in favour of the measure, tho’ the instructions given by some of their representatives are not:
                    That the voice of the representatives is not alwais consonant <to> with the voice of the people, and that this is remarkeably the case in these middle colonies:
                    That the effect of the resolution of the 15th. of May has proved this, which, raising the murmurs of some in the colonies of Pennsylvania & Maryland, called forth the opposing voice of the freer part of the people, & proved them to be the majority, even in these colonies:
                    That the backwardness of these two colonies might be ascribed partly to the influence of proprietary power & connections, & partly to their having not yet been attacked by the enemy:
                    That these causes were not likely to be soon removed, as there seemed no probability that the enemy would make either of these the seat of this summer’s war:
                    That it would be vain to wait either weeks or months for perfect unanimity, since it was impossible that all men should ever become of one sentiment on any question:
                    That the conduct of some colonies from the beginning of this contest, had given reason to suspect it was their settled policy to keep in the rear of the confederacy, that their particular prospect might be better even in the worst event:
                    That therefore it was necessary for those colonies who had thrown themselves forward & hazarded all from the beginning, to come forward now also, and put all again to their own hazard:
                    That the history of the Dutch revolution, of whom three states only confederated at first proved that a secession of some colonies would not be so dangerous as some apprehended:
                    That a declaration of Independance alone could render it consistent with European delicacy for European powers to treat with us, or even to receive an Ambassador from us:
                    That till this they would not receive our vessels into their ports,  nor acknowlege the adjudications of our courts of Admiralty to be legitimate, in cases of capture of British vessels:
                    That tho’ France & Spain may be jealous of our rising power, they must think it will be much more formidable with the addition of Great Britain; and will therefore see it their interest to prevent a coalition; but should they refuse, we shall be but where we are; whereas without trying we shall never know whether they will aid us or not:
                    That the present campaign may be unsuccessful, & therefore we had better propose an alliance while our affairs wear a hopeful aspect:
                    That to wait the event of this campaign will certainly work delay, because during this summer France may assist us effectually by cutting off those supplies of provisions from England & Ireland on which the enemy’s armies here are to depend; or by setting in motion the great power they have collected in the West Indies, & calling our enemy to the defence of the possessions they have there:
                    That it would be idle to lose time in settling the terms of alliance, till we had first determined we would enter into alliance: That it is necessary to lose no time in opening a trade for our people, who will want clothes, and will want money too for the paiment of taxes:
                    And that the only misfortune is that we did not enter into alliance with France six months sooner, as besides opening their ports for the vent of our last year’s produce, they might have marched an army into Germany and prevented the petty princes there from selling their unhappy subjects to subdue us.
                    It appearing in the course of these debates that the colonies of N. York, New Jersey, Pennsylvania, Delaware <&> Maryland <had not yet advanced to> & South Carolina were not yet matured for falling <off> from the parent stem, but that they were fast advancing to that state, it was thought most prudent to wait a while for them, and to postpone the final decision to July 1. but that this might occasion as little delay as possible, a committee was appointed to prepare a declaration of independance. the Commee. were J. Adams, Dr. Franklin, Roger Sherman, Robert R. Livingston & myself. committees were also appointed at the same time to prepare a plan of confederation for the colonies, and to state the terms proper to be proposed for foreign alliance. the committee for drawing the declaration of Independance desired me to <prepare> do it. <I did so> it was accordingly done and being approved by them, I reported it to
   
   June 28.

 the house on Friday the 28th. of June when it was read and  ordered
   
   July 1.

 to lie on the table. on Monday the 1st. of July the house resolved itself into a commee. of the whole & resumed the consideration of the original motion made by the delegates of Virginia, which being again debated through the day, was carried in the affirmative by the votes of N. Hampshire, Connecticut, Massachusets, Rhode island, N. Jersey, Maryland, Virginia, N. Carolina, & Georgia. S. Carolina and Pennsylvania voted against it. Delaware having but two members present, they were divided: the delegates for New York declared they were for it themselves, & were assured their constituents were for it, but that their instructions having been drawn near a twelvemonth before, when reconciliation was still the general object, they were enjoined by them to do nothing which should impede that object. they therefore thought themselves not justifiable in voting on either side, and asked leave to withdraw from the question, which <they had> was given them. the Commee. rose & reported their resolution to the house. Mr. Rutlege of S. Carolina then <desired> requested the determination might be put off to the next day, as he beleived his collegues, tho’ they disapproved of the resolution, would then join in it for the sake of unanimity. <this was done> the ultimate question whether the house would agree to the resolution of the committee was accordingly postponed
   
   July 2.

 to the next day, when it was again moved and S. Carolina concurred in voting for it. in the mean time a third member had come post from the Delaware counties and turned the vote of that colony in favour of the resolution. members of a different sentiment attending that morning from Pennsylvania also, their vote was changed, so that the whole 12. colonies, who were authorized to vote
   
   *July 9.

 at all, gave their voices for it; and within a few days the convention of N. York approved of it <by their votes to> and thus supplied the void occasioned by the withdrawing of their delegates from the vote.
                    Congress
   
   July 2.

 proceeded the same day to consider the declaration of Independance, which had been reported & laid on the table the Friday preceding, and on Monday referred to a commee. of the whole. the pusillanimous idea that we had friends in England worth keeping terms with, still haunted the minds of many. for this reason those passages which conveyed censures on the people of England were struck out, lest they should give them offence. the clause too, reprobating the enslaving the inhabitants of Africa, was struck out in complaisance to South Carolina & Georgia, who had never attempted to restrain the importation of slaves, and who on the contrary still wished to continue it. our Northern brethren also  I believe felt a little tender <on that> under those censures; for tho’ their people have very few slaves themselves yet they had been pretty considerable carriers of them to others. the debates having taken
   
   July 3. 4.

 up the greater parts of the 2d. 3d. & 4th. days of July were, in the evening of the last closed. the declaration was reported by the commee., agreed to by the house, and signed by every member present except Mr. Dickinson. As the sentiments of men are known not only by what they receive, but what they reject also, I will state the form of the declaration as originally reported <is here subjoined>. the parts <omitted and> struck out by Congress <are> shall be distinguished by a black line drawn under them; & those inserted <are> by them shall be placed in the margin or in a concurrent column<s>.
                    A Declaration by the representatives of the United states of America, in General Congress assembled
                    When in the course of human events it becomes necessary for one people to dissolve the political bands which have connected them with another, and to assume among the powers of the earth the separate & equal station to which the laws of nature and of nature’s god entitle them, a decent respect to the opinions of mankind requires that they should declare the causes which impel them to the separation.
                    We hold these truths to be self evident: that all men are created equal; that they are endowed by their creator with certain inherent and inalienable rights; that among these are life, liberty & the pursuit of happiness: that to secure these rights, governments are instituted among men, deriving their just powers from the consent of the governed; that whenever any form of government becomes destructive of these ends, it is the right of the people to alter or to abolish it, & to institute new government, laying it’s foundation on such principles, & organising it’s powers in such form, as to them shall seem most likely to effect their safety & happiness. prudence indeed will dictate that governments long established should not be changed for light & transient causes; and accordingly all experience hath shewn that mankind are more disposed to suffer while evils are sufferable than to right themselves by abolishing the forms to which they are accustomed. but when a long train of abuses & usurpations [begun at a distinguished period and] pursuing invariably the same object, evinces a design to reduce them under absolute despotism it is their right, it is their duty to throw off such  government, & to provide new guards for their future security. such has been the patient sufferance of these colonies; & such is now the necessity which constrains them toalter [expunge] their former systems of government. the history of the present king of Great Britain is a history of repeated [unremitting] injuries & usurpations, [among which appears no solitary fact to contradict the uniform tenor of the rest but all have] all having in direct object the establishment of an absolute tyranny over these states. to prove this let facts be submitted to a candid world [for the truth of which we pledge a faith yet unsullied by falsehood.]
                    he has refused his assent to laws the most wholsome & necessary for the public good.
                    he has forbidden his governors to pass laws of immediate & pressing importance, unless suspended in their operation till his assent should be obtained; & when so suspended, he has utterly neglected to attend to them.
                    he has refused to pass other laws for the accomodation of large districts of people, unless those people would relinquish the right of representation in the legislature, a right inestimable to them, & formidable to tyrants only.
                    he has called together legislative bodies at places unusual, uncomfortable, and distant from the depository of their public records, for the sole purpose of fatiguing them into compliance with his measures.
                    he has dissolved representative houses repeatedly [& continually] for opposing with manly firmness his invasions on the rights of the people.
                    he has refused for a long time after such dissolutions to cause others to be elected, whereby the legislative powers, incapable of annihilation, have returned to the people at large for their exercise, the state remaining in the mean time exposed to all the dangers of invasion from without & convulsions within.
                    he has endeavored to prevent the population of these states; for that purpose obstructing the laws for naturalization of foreigners, refusing to pass others to encourage their migrations hither, & raising the conditions of new appropriations of lands.
                    he has obstructed [suffered] the administration of justice [totally to cease in some of these states] by refusing his assent to laws for establishing judiciary powers.
                    he has made [our] judges dependant on his will alone, for the tenure of their offices, & the amount & paiment of their salaries. he has erected a multitude of new offices [by a self assumed  power] and sent hither swarms of new officers to harrass our people and eat out their substance.
                    he has kept among us in times of peace standing armies [and ships of war] without the consent of our legislatures.
                    he has affected to render the military independant of, & superior to the civil power.
                    he has combined with others to subject us to a jurisdiction foreign to our constitutions & unacknoleged by our laws, giving his assent to their acts of pretended legislation for quartering large bodies of armed troops among us; for protecting them by a mocktrial from punishment for any murders which they should commit on the inhabitants of these states; for cutting off our trade with all parts of the world; for imposing taxes on us without our consent; for depriving us in many cases of the benefits of trial by jury; for transporting us beyond seas to be tried for pretended offences; for abolishing the free system of English laws in a neighboring province, establishing therein an arbitrary government, and enlarging it’s boundaries, so as to render it at once an example and fit instrument for introducing the same absolute rule into these colonies  [states]; for taking away our charters, abolishing our most valuable laws, and altering fundamentally the forms of our governments; for suspending our own legislatures, & declaring themselves invested with power to legislate for us in all cases whatsoever.
                    he has abdicated government here
   
   by declaration us out of his protection & waging war against us

 [withdrawing his governors, and declaring us out of his allegiance & protection]
                    he has plundered our seas, ravaged our coasts, burnt our towns, & destroyed the lives of our people.
                    he is at this time transporting large armies of foreign mercenaries to compleat the works of death, desolation & tyranny already begun with circumstances of cruelty and perfidyscarcely paralleled in the most barbarous ages& totally  unworthy the head of a civilized nation.
                    he has constrained our fellow citizens taken captive on the high seas to bear arms against their country, to become the executioners of their friends & brethren, or to’ fall themselves by their hands.
                    he hasexcited domestic in surrections amongst us& has  endeavored to bring on the inhabitants of our frontiers the merciless Indian savages, whose known rule of warfare is an undistinguished destruction of all ages, sexes, & conditions [of existence.]
                    [he has incited treasonable insurrections of our fellow-citizens, with the allurements of forfeiture & confiscation of our property.
                    he has waged cruel war against human nature itself, violating it’s most sacred rights of life and liberty in the persons of a distant  people who never offended him, captivating & carrying them into slavery in another hemisphere or to incur miserable death in their transportation thither. this piratical warfare, the opprobrium of infidel powers, is the warfare of the Christian king of Great Britain. determined to keep open a market where Men should be bought & sold, he has prostituted his negative for suppressing every legislative attempt to prohibit or to restrain this execrable commerce. and that this assemblage of horrors might want no fact of distinguished die, he is now exciting those very people to rise in arms among us, and to purchase that liberty of which he has deprived them, by murdering the people on whom he also obtruded them: thus paying off former crimes committed against the Liberties of one people, with crimes which he urges them to commit against the lives of another.]
                    In every stage of these oppressions we have petitioned for redress in the most humble terms: our repeated petitions have been answered only by repeated injuries. a prince whose character is thus marked by every act which may define a tyrant is unfit to be the ruler of a free people [who mean to be free. future ages will scarcely believe that the hardiness of one man adventured, within the short compass of twelve years only, to lay a foundation so broad & so undisguised for tyranny over a people fostered & fixed in principles of freedom.]
                    Nor have we been wanting in attentions to our British brethren. we have warned them from time to time of attempts by their legislature to extendan unwarrantable  [a] jurisdiction over us [these our states.] we have reminded them of the circumstances of our emigration & settlement here, [no one of which could warrant so strange a pretension: that these were effected at the expence of our own blood & treasure, unassisted by the wealth or the; strgngth of Great Britain: that in constituting indeed our several forms of government, we had adopted one common king, thereby laying a foundation for perpetual league & amity with them: but that submission to their parliament was no part of our constitution, nor ever in idea, if history may be credited and,] wehave appealed to their native justice and magnanimity and we have conjured them by [as well as to] the ties of our common kindred to disavow these usurpations which would inevitably [were likely to] interrupt our connection and correspondence. they too have been deaf to the voice of justice & of consanguinity, [and when occasions have been given them, by the regular course of their laws, of removing from their councils the disturbers of our harmony, they have, by their free election, re-established them in power. at this very time too they are permitting their chief magistrate to send over not only  souldiers of our common blood, but Scotch & foreign mercenaries to invade & destroy us. these facts have given the last stab to agonizing affection, and manly spirit bids us to renounce for ever these unfeeling brethren. we must endeavor to forget our former love for them, and to hold them as we hold the rest of mankind enemies in war, in peace friends. we might have been a free and a great people together; but a communication of grandeur & of freedom it seems is below their dignity. be it so, since they will have it. the road to happiness & to glory is open to us too. we will tread it apart from them, and]we must therefore acquiesce in the necessity which denounces our [eternal] separationand hold them as we hold the rst of mankind enemies in war in peace friends !
                    
                        
                            We therefore the representatives of the United states of America in General Congress assembled do in the name, & by the authority of the good people of these [states reject & renounce all allegiance & subjection to the kings of Great Britain & all the good people of these colonies, others who may hereafter claim by, through or under them: we utterly dissolve all political connection which may heretofore have subsisted between us & the people or parliament of Great Britain: & finally we do assert & declare these colonies to be free & independant states,] & that as free & independant states, they have full power to levy war, conclude peace, contract alliances, establish commerce, & to do all other acts & things which independant states may of right do. and for the support of this declaration we mutually pledge to each other our lives, our fortunes & our sacred honour.
                            We therefore the representatives of the United states of America in General Congress assembled, appealing to the supreme judge of the world for the rectitude of our intentions, do in the name, & by the authority of the good people of these colonies, solemnly publish & declare that these United colonies are & of right ought to be free & independant states; that they are absolved from all allegiance to the British crown, and that all political connection between them & the state of Great Britain is, & ought to be, totally dissolved; & that as free & independant states they have full power to levy war, conclude peace, contract alliances, establish commerce & to do all other acts & things which independant states may of right do. and for the support of this declaration, with a firm reliance on the protection of divine providence we mutually pledge to each other our lives, our fortunes & our sacred honour.
                        
                    
                    
                    On Friday July 12. the Committee appointed to draw the articles of confederation reported them and on the 22d. the house resolved themselves into a committee to take them into consideration. on the 30th. and 31st. of that month & 1st. of the ensuing, those articles were debated which determined the <manner of voting in Congress, & that of fixing the> proportion or quota<s> of money which each state should furnish to the common treasury, and the manner of voting in Congress, The first of these articles was expressed in the original draught in these words. ‘Art. xi. All charges of war & all other expences that shall be incurred for the common defence, or general welfare, and allowed by the United states assembled, shall be defrayed out of a common treasury, which shall be supplied by the several colonies in proportion to the number of inhabitants of every age, sex & quality, except Indians not paying taxes, in each colony, a true account of which, distinguishing the white inhabitants, shall be triennially taken & transmitted to the assembly of the United states.’
                    Mr. Chase moved that the quotas should be fixed, not by the number of inhabitants of every condition, but by that of the ‘white inhabitants.’ He admitted that taxation should be alwais in proportion to property; that this was in theory the true rule, but that from a variety of difficulties it was a rule which could never be adopted in practice. <that therefore it> the value of the property in every state could never be estimated justly & equally. Some other <barometer for> measur<ing> e for the wealth of the state must therefore be devised, some <measure of wealth must be> standard referred to which would be more simple. he considered the number of inhabitants as a tolerably good criterion of property, and that this might alwais be obtained. <yet numbers simply would not> he therefore thought it the best mode which we could adopt, with <some> one exception<s> only. he observed that negroes are property, and as such cannot be distinguished from the lands or personalties held in those states where there are few slaves, that the surplus of profit which a Northern farmer is able to lay by, he invests in <lands> cattle, horses &c. whereas a Southern farmer lays out that same surplus in slaves. there is no more reason therefore for taxing the Southern states on the farmer’s head, & on his slave’s head, than the Northern ones on their farmer’s heads & the heads of their cattle. that the method proposed would therefore tax the Southern states according to their numbers & their wealth conjunctly, while the Northern would be taxed on numbers only: <and> that Negroes in fact should not be  considered as members of the state more than cattle & that they have no more interest in it.
                    Mr. John Adams observed that the numbers of people were taken by this article as an index of the wealth of the state & not as subjects of taxation. that as to this matter it was of no consequence by what name you called your people, whether by that of freemen or of slaves. that in some countries the labouring poor were called freemen, in others they were called slaves; but that the difference as to the state was imaginary only. what matters it whether a landlord employing ten labourers in his farm, gives them annually as much money as will buy them the necessaries of life, or gives them those necessaries at short hand. the ten labourers add as much wealth annually to the state, increase it’s exports as much in the one case as the other. certainly 500 freemen produce no more profits, no greater surplus for the paiment of taxes than 500 slaves. therefore the state in which are the labourers called freemen should be taxed no more than that in which are those called slaves. suppose by any extraordinary operation <of law or> of nature or of law one half the labourers of a state could in the course of one night be transformed into slaves: would the state be made the poorer or the less able to pay taxes? that the condition of the labouring poor in most countries, that of the fishermen particularly of the Northern states is as <painful> abject as that of slaves. it is the number of labourers which produce the surplus for taxation, and numbers therefore indiscriminately are the fair index of wealth. that it is the use of the. word ‘property’ here, & it’s application to some of the people of the state, which produces the fallacy. how does the Southern farmer procure slaves? either by importation or by purchase from his neighbor. if he imports a slave, he adds one to the number of labourers in his country, and proportionably to it’s profits & abilities to pay taxes. if he buys from his neighbor, it is only a transfer of a labourer from one farm to another, which does not change the annual produce of the state, & therefore should not change it’s tax. that if a Northern farmer works ten labourers on his farm, he can, it is true, invest the surplus of ten men’s labour in cattle: but so may the Southern farmer working ten slaves. that a state of 100,000 freemen can maintain no more cattle than one of 100,000 slaves. therefore they have no more of that kind of property. that a slave may indeed from the custom of speech be more properly called the wealth of his master, than the free labourer might be called the wealth of his employer: but <both> as to the  state both were equally it’s wealth, and should therefore equally add to the quota of it’s tax.
                    Mr. Harrison proposed a compromise, that two slaves should be counted as one freeman. he affirmed that slaves did not do so much work as freemen, and doubted if two effected more than one. that this was proved by the price of labor, the hire of a labourer in the Southern colonies being from 8. to £12, while in the Northern it was generally £24.
                    Mr. Wilson said that if this amendment should take place the Southern colonies would have all the benefit<s> of slaves, whilst the Northern ones would bear the burthen<s>. that slaves increase the profits of a state, which the Southern states mean to take to themselves; that they also increase the burthen of defence, which would of course fall so much the heavier on the Northern. that slaves occupy the places of freemen and eat their food. dismiss your slaves & freemen will take their places. it is our duty to lay every discouragement on the importation of slaves; but this amendment would <be> giv<ing> e the jus trium liberorum to him who would import <them> slaves. that other kinds of property were pretty equally distributed thro’ all the colonies: there were as many cattle, horses, & sheep in the North as the South, & South as the North: but not so as to slaves. that experience has shewn that those colonies have been alwais able to pay most which have the most <males> inhabitants, whether they be black or white. and the practice of the Southern colonies has alwais been to make every farmer pay poll taxes upon all his labourers whether they be black or white. he acknoleges indeed that freemen work the most; but they consume the most also. they do not produce a greater surplus for taxation. the slave is neither fed nor clothed so expensively as a freeman. again white women are exempted from labour generally, which negro women are not. in this then the Southern states have an advantage as the article now stands. it has sometimes been said that slavery is necessary because the commodities they raise would be too dear for market if cultivated by freemen; but now it is said that the labor of the slave is the dearest.
                    Mr. Payne <desired> urged the original resolution of Congress, to proportion the quotas of the states to the number of souls.
                    Dr. Witherspoon was of opinion that the value of lands & houses was the best estimate of the wealth of a nation, and that it was practicable to obtain such a valuation. this is the true barometer of wealth. the one now proposed is imperfect in itself, and unequal between the states. it has been objected that negroes eat the food of freemen  & therefore should be taxed. horses also eat the food of freemen; therefore they also should be taxed. it has been said too that in <making> carrying slaves <enter> into the estimate of the taxes the state is to pay, we do no more than those states themselves do, who alwais <m> take slaves <enter> into the estimate of the taxes the individual is to pay. but the cases are not parallel. in the Southern colonies slaves pervade the whole colony; but they do not pervade the whole continent. that as to the original resolution of Congress to proportion the quotas according to the souls, it was temporary only, & related to the monies heretofore emitted: whereas we are now entering into a new compact and therefore stand on original ground.
                    Aug. 1. the question being put the amendment proposed was rejected by the votes of N. Hampshire, Massachusets, Rhodeisland, Connecticut, N. York, N. Jersey, & Pennsylvania, against those of Delaware, Maryland, Virginia, North & South Carolina. Georgia was divided.
                    The other article was in these words. ‘Art. xvii. In determining questions each colony shall have one vote.’
                    July 30. 31. Aug. 1. present 41. members. Mr. Chase observed that this article was the most likely to divide us of any one proposed in the draught then under consideration. that the larger colonies had threatened they would not confederate at all if their weight in congress should not be equal to the numbers of people they added to the confederacy; while the smaller ones declared against an union if they did not retain an equal vote for the protection of their rights. that it was of the utmost consequence to bring the parties together, as should we sever from each other, either no foreign power will ally with us at all, or <that> the different states <would> will form different alliances, and thus increase the horrors of those scenes of civil war and bloodshed which in such a state of separation & independance would render us a miserable people. that our importance, our interests, our peace required that we should confederate, and that mutual sacrifices should be made to effect a compromise of this difficult question. he was of opinion the smaller colonies would lose their rights, if they were not in some instances allowed an <single> equal vote; and therefore that a discrimination should take place among the questions which would come before Congress. <he therefore proposed> that the smaller states should be secured in all questions concerning life or liberty & the greater ones in all respecting property. he therefore proposed that in <all> votes relating  to money, the voice of each colony should be proportioned to the number of it’s inhabitants.
                    Dr. Franklin <seconded the proposition> thought that the votes should be so proportioned in all cases. he took notice that the Delaware counties had bound up their Delegates to disagree to this article. he thought it a very extraordinary language to be held by any state, that they would not confederate with us unless we would let them dispose of our money. certainly if we vote equally we ought to pay equally: but the smaller states will hardly purchase the privilege at this price. that had he lived in a state where the representation, originally equal, had become unequal by time & accident he might have submitted rather than disturb government: but that we should be very wrong to set out in this practice when it is in our power to establish what is right. that at the time of the Union between England and Scotland the latter had made the objection which the smaller states now do. but experience had <shewn> proved that no unfairness had ever been shewn them. that their advocates had prognosticated that it would again happen as in times of old that the whale would swallow Jonas, but he thought the prediction reversed in event and that Jonas had swallowed the whale, for the Scotch had in fact got possession of the government and gave laws to the English. he reprobated the original agreement of Congress to vote by colonies, and therefore was for their voting in all cases according to the number of taxables <so far going beyond Mr. Chase’s proposition>.
                    Dr. Witherspoon opposed every alteration of the article. all men admit that a confederacy is necessary. should the idea get abroad that there is likely to be no union among us, it will damp the minds of the people, diminish the glory of our struggle, & lessen it’s importance, because it will open to our view future prospects of war & dissension among ourselves. <that> if an equal vote be refused, the smaller states will become vassals to the larger; & all experience has shewn that the vassals & subjects of free states <were> are the <greatest of all slaves> most enslaved. he instanced the Helots of Sparta & the provinces of Rome. he observed that foreign powers discovering this blemish would make it a handle for disengaging the smaller states from so unequal a confederacy. that the colonies should in fact be considered as individuals; and that as such in all disputes they should have an equal vote. that they are now collected as individuals making a bargain with each other, & of course had a right to vote as individuals. that <thus> in the East India company they voted by persons, & not by their proportion of stock.  that the Belgic confederacy voted by provinces. that in questions of war the smaller states were as much interested as the larger, & therefore should vote equally; and indeed that the larger states were more likely to bring <on> war on the <whole> confederacy, in proportion as their frontier was more extensive <, and> he admitted that equality of representation was an excellent principle, but then it must be of things which are co-ordinate; that is, of things similar & of the same nature: that nothing relating to individuals could ever come before Congress; nothing but what would respect colonies. he distinguished between an incorporating & a federal union. the union of England was an incorporating one; yet Scotland had suffered by that union: for that it’s inhabitants were drawn from it by the hopes of places & employments. nor was it an instance of equality of representation; because while Scotland was allowed nearly a thirteenth of representation, they were to pay only one fortieth of the land tax. he expressed his hopes that in the present enlightened state of men’s minds we might expect a lasting confederacy, if it was founded on fair principles.
                    John Adams advocated the voting in proportion to numbers. he said that we stand here as the representatives of the people. that in some states the people are many, in others they are few; that therefore their vote here should be proportioned to the numbers from whom it comes. reason, justice, & equity never had weight enough on the face of the earth to govern the councils of men. it is interest alone which does it, and it is interest alone which can be trusted. that therefore the interests within doors should be the mathematical representatives of the interests without doors. <If A has £50. B> that the individuality of the colonies is a mere sound. does the individuality of a colony increase it’s wealth or numbers? if it does; pay equally. if it does not add weight in the scale of the confederacy, it cannot add to their rights, nor weight in argument. A. has £50. B. £500. C. £1000 in partnership. is it just they should equally dispose of the monies of the partnership? it has been said we are independant individuals making a bargain together. the question is not what we are now, but what we ought to be when our bargain shall be made. the confederacy is to make us one individual only; it is to form us, like separate parcels of metal, into one common mass. we shall no longer retain our separate individuality, but become a single individual as to all questions submitted to the Confederacy. therefore all those reasons which prove the justice & expediency of equal representation in other assemblies, hold good here. it has been objected that a proportional vote will  endanger the smaller states. we answer that an equal vote will endanger the larger. Virginia, Pennsylvania, & Massachusets are the three greater colonies. consider their distance, their difference of produce, of interests, & of manners, & it is apparent they can never have an interest or inclination to combine for the oppression of the smaller. that the smaller will naturally divide on all questions with the larger. Rhodeisld. <will> from <their> it’s relation, similarity & intercourse will generally pursue the same objects with Massachusets; Jersey, Delaware & Maryland with Pennsylvania.
                    Dr. Rush took notice that the decay of the liberties of the Dutch republic proceeded from three causes. 1. the perfect unanimity requisite on all occasions. 2. their obligation to consult their constituents. 3. their voting by provinces. this last destroyed the equality of representation, and the liberties of Great Britain also are sinking from the same defect. that a part of our rights <are> is deposited in the hands of our legislatures. there it was admitted there should be an equality of representation. another part of our rights is deposited in the hands of Congress: why is it not equally necessary there should be an equal representation there? were it possible to collect the whole body of the people together, they would determine the questions submitted to them by their majority. why should not the same majority decide when <collected> voting here by their representatives? the larger colonies are so providentially divided in situation as to render every fear of their combining visionary. their interests are different, & their circumstances dissimilar. it is more probable they will become rivals & leave it in the power of the smaller states to give preponderance to any scale they please. the voting by the number of free inhabitants will have one excellent effect, that of inducing the colonies to discourage slavery & to encourage the increase of their free inhabitants.
                    Mr. Hopkins observed there were 4 larger, 4 smaller & 4 middlesized colonies. that the 4. largest would contain more than half the inhabitants of the Confederating states, & therefore would govern the others as they should please. that history affords no instance of such a thing as equal representation. the Germanic body votes by states. the Helvetic body does the same; & so does the Belgic confederacy. that too little is known of the antient confederations to say what was their practice.
                    Mr. Wilson thought that taxation should be in proportion to wealth, but that representation should accord with the number of freemen. that government is a collection or result of the wills of all. that if any government could speak the will of all it would be  perfect; and that so far as it departs from this it becomes imperfect, it has been said that Congress is a representation of states; not of individuals. I say that the objects of it’s care are all the <representatives> individuals of the states. it is strange that annexing the name of ‘State’ to ten thousand men, should give them an equal right with forty thousand. this must be the effect of magic, not of reason. as to those matters which are referred to Congress, we are not so many states; we are one large <one> state. we lay aside our individuality whenever we come here. the Germanic body is a burlesque on government: and their practice on any point is a sufficient authority & proof that it is wrong. the greatest imperfection in the constitution of the Belgic confederacy is their voting by provinces. the interest of the whole is constantly sacrificed to that of the small states. the history of the war in the reign of Q. Anne sufficiently proves this. it is asked Shall nine colonies put it into the power of four to govern them as they please? I invert the question and ask Shall <a> two millions of people put it in the power of one million to govern them as they please? it is pretended too that the smaller colonies will be in danger from the greater. speak in honest language & say the minority will be in danger from the majority. and is there an assembly on earth where this danger may not be equally pretended? the truth is that our proceedings will then be consentaneous with the interests of the majority, and so they ought to be. the probability is much greater that the larger states will disagree than that they will combine. I defy the wit of man to invent a possible case <where> or to suggest any one thing on earth which shall be for the interests of Virginia, Pennsylvania & Massachusets, and which will not also be for the interest of the other states.
                